··\     . ,,,




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION



      WYATT B. and NOAH F. by their next                  No. 6:19-cv-000556-AA
      friend Michelle McAllister; KYLIE R. and          ORDER AND OPINION
      ALEC R. by their next friend Kathleen
      Megill Strek; UNIQUE L. by her next
      friend Annette Smith; SIMONS. by his
      next friend Paul Aubry; RUTH T. by her
      next friend Michelle Bartov; BERNARD C.
      by his next friend Ksen Murry; NAOMI B.
      by her next friend Kathleen Megill Strek;
       and NORMANN. by his next friend Tracy
      Gregg, individually and on behalf of all
      others similarly situated,
      et al.,

                        Plaintiffs,
                  V.


      KATE BROWN, Governor of Oregon in her
      official capacity; F AIRBORZ P AKSERESHT,
      Director, Oregon Department of Human
      Services in his official capacity; JANA
      MCLELLAN, Interim Director, Child Welfare
      in her official capacity, and OREGON
      DEPARTMENT OF HUMAN SERVICES,

                        Defendants.




      Page 1 - ORDER AND OPINION
AIKEN, District Judge.

      Plaintiffs, various minor children and their next friends, bring this putative

class action against the State of Oregon Department of Human Services and state

officers alleging violations of their rights under the First, Ninth, and Fourteenth

Amendments to the United States Constitution, as well as violations of the Adoption

Assistance and Child Welfare Act 42 U.S.C. § 670 et seq, Americans with Disabilities

Act 42 U.S.C. § 12131 et seq, and Rehabilitation Act 29 U.S.C. § 794. Now before the

Court is a discovery and case management dispute.         The parties submitted this

dispute to the Court on through a joint letter and a status hearing was held on

September 6, 2019.

      First, the parties dispute the total number of hours that should be allowed for

non-expert depositions. Plaintiffs argue that the total number of hours for deposition

should be 120 hours while defendants prefer 100 hours. The parties have agreed that

there will be no limitation on the total number of depositions but instead that there

should be an initial limit on the number of hours for depositions per side. Either

party would still be free to seek further depositions beyond such a limit with leave of

the Court for good ca use shown.

      In federal civil cases, there is a presumptive limit of ten depositions per party,

absent stipulation by the parties or leave of the court. Fed. R. Civ. P. 30(a)(2)(A)(i).

Generally, the maximum time allowed for a non-expert deposition is capped at one

day of seven hours. Fed. R. Civ. P. 30(d)(l). When considering a party's request for

leave to take more than ten depositions, the Court "must grant leave to the extent




Page 2 - ORDER AND OPINION
consistent with Rule 26(b)(l) and (2)." Fed. R. Civ. P. 30(a)(2). Thus, a party seeking

to exceed the presumptive number of depositions must make a particularized showing

of the need for the additional discovery. Authentec, Inc. v. Atrua Techs., Inc., 2008

WL 5120767, at *1 (N.D. Cal. Dec. 4, 2008) (emphasis added). A plaintiff is not

required to exhaust her ten-deposition limit before attempting to make such a

particularized showing. Kelly v. Boeing Complany, 2019 WL 281294, at *3 (D. Or.

Jan. 22, 2019).

      Here, the parties have stipulated to exceed the maximum number of allowable

depositions. The Court finds, at this time, that plaintiffs have made no particularized

showing of the need for an additional twenty hours of depositions other than generally

noting that this is a complex case. Thus, at this time, the number of hours per side

for non-expert depositions shall be initially set at 100 hours per side. As mentioned

during the most recent status conference, however, the Court will work to ensure that

ample, non-cumulative, discovery is allowed for both parties if this amount of time

proves insufficient. The parties are reminded that should work together in good faith

to resolve any requests for additional time for depositions.

      The second set of issues before the Court relates to the parties' dispute

regarding their current Stipulated Protective Order ("SPO"). (doc. 39)       Plaintiffs

argue that the Court should amend that order with respect to the type of documents

which may be designated as "Confidential" or "Attorney's Eyes Only" ("AEO") as well

as the use of information derived from such confidential or AEO information. SPO at

3.




Page 3 - ORDER AND OPINION
      As to the first matter, the SPO currently provides a set of procedures regarding

documents that are designated as confidential and AEO. The SPO provides that the

parties specifically do not intend to designate the following types documents as

confidential or AEO: "de-identified aggregate data, internal DHS communications

that do not contain individually identifiable information, and non-privileged policy

documents and drafts of such documents." Plaintiffs propose adding to this list any

documents that do not contain personally identifying information about the named

plaintiffs, class members, their family members or foster parents.

      Defendants agree that most of the documents and information that will require

confidential or AEO designation will be information mentioned in plaintiffs' proposed

amended language. However, they also raise concerns that such a broad amendment

would limit their discretion to protect information which might identify third parties

who report abuse. The Court takes these concerns seriously and notes that the

parties are required to designate documents as confidential or AEO in good faith.

Moreover, the SPO already provides that the parties may challenge any designations

with which they disagree, by bringing the issue to the Court for resolution.

      Therefore, the Court will not add plaintiff's proposed language to the SPO at

this time.   The Court stands ready to adjudicate any disputed designations if

necessary.

      Finally, plaintiffs request that the Court amend the SPO to allow them to use

information derived from confidential reports in their public filings before this Court.

They argue that Paragraphs 2, 7 and 8 of the SPO presently requires that all




Page 4 - ORDER AND OPINION
information "derived from" the confidential documents - that is, from the case records

- be filed under seal and only disclosed to designated individuals, including the

Court. 1

        Plaintiffs complain that under this language they would be unable to discuss

their personal stories relating to their claims against defendants. They argue that

this would allow defendants to conduct largely secret trial on a matter of significant

public importance.     Plaintiffs argue that any concerns about safeguarding their

identities, the identities of family members, and other protected parties can be

remedied by the use pseudonyms and redacting individually identifiable information

such as birth dates.

        There is a general right to inspect and copy judicial records and documents.

See Nixon v. Warner Commc'ns, Inc., 435 U.S. 589, 597, 98 S. Ct. 1306, 1312 (1978).

In the Ninth Circuit, courts start with a strong presumption in favor of access to court

records. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003).



1   Paragraph 2 of the SPO directs that the

        "[u]se of any information or documents labeled "Confidential" or
        "Attorneys' Eyes Only" and subject to this Protective Order, including
        all information derived therefrom, shall be restricted solely to the
        litigation of this case and shall not be used by any party for any business,
        commercial, competitive, or other purpose

SPO at 5. Paragraphs 7 and 8 of the SPO restrict the use of such confidential

information and any information derived from those sources to an exclusive list of

persons. See SPO at 7-8.




Page 5 - ORDER AND OPINION
.   ~




A party seeking to seal a judicial record bears the burden of overcoming this strong

presumption by articulating compelling reasons supported by specific factual findings

that outweigh the general history of access and the public policies favoring disclosure

such as the public interest in understanding the judicial process and significant

public events. See Evergreen Int'l Airlines, Inc. v. Anchorage Advisors, LLC, 2013

WL 12321565, at *1 (D. Or. Oct. 9, 2013) (citing Kamakana v. City & County of

Honolulu, 447 F.3d 1172, 1178-1179 (9th Cir. 2006)).

        "In general, 'compelling reasons' sufficient to outweigh the public's interest in

disclosure and justify sealing court records exist when such 'court files might have

become a vehicle for improper purposes,' such as the use of records to gratify private

spite, promote public scandal, circulate libelous statements, or release trade

secrets." Kamakana       v.   City   &    County     of   Honolulu,     447     F.3d   at

1179 (citing Nixon, 435 U.S. at 598). "The mere fact that the production of records

may lead to a litigant's embarrassment, incrimination, or exposure to further

litigation will not, without more, compel the court to seal its records." Id.

        In balancing the interests mentioned above with defendants concerns about

safeguarding the identities of the named plaintiffs, their families, potential class

members, and third party reports of abuse, the Court has determined that the use of

pseudonyms and redaction, which is routinely used in other federal and state cases

dealing with minors, is sufficient to protect the identity of those parties. Accordingly,

the Court shall amend the SPO to allow the parties to use information derived from

confidential and AEO documents in their public filings in this litigation.




Page 6 - ORDER AND OPINION
9   ' ..   •




               This Court is familiar with the sensitivity surrounding juvenile matters, and

     expects that even given this order, the parties shall take seriously their obligation to

     make every effort to protect the identities of protected individuals. If there is a

    significant dispute regarding information to be used in public filings, the Court

     stands ready to perform in camera review of the information and resolve any

     objections.

               In conclusion, the total number of hours for non-expert deposition testimony is

     set initially at 100 hours per side. The Court will enter an Amended Protective Order

     which shall not change the agreed procedures for designation of information as

     confidential or AEO. The amended order shall allow the parties to use information

     derived from confidential reports in public filings in this litigation.

               IT IS SO ORDERED.

               DATED this t--"aay of September, 2019.



                                           ANN AIKEN
                                    United States District Judge




     Page 7 - ORDER AND OPINION
